DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment filed on 06 January 2022 has been entered, leaving claims 1, 2, 5, 7, 8, 13, 17, 19, 21-25, and 33-48 pending.

Election/Restrictions
The pending claims as presented in the supplemental amendment filed on 06 January 2022 are allowable, and so the restriction requirement as set forth in the Office action mailed on 16 April 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The pending claims as presented in the supplemental amendment filed on 06 January 2022 are allowed. The following is an examiner’s statement of reasons for allowance: While it is generally known to manufacture a three-dimensional object utilizing an apparatus comprising what may be construed as a multiplexing optic through which one or more of irradiating light and/or optical process monitoring may pass so as to respectively irradiate build material on a build surface and/or monitor the build process, and while sub-apertures of such a multiplexing optic can be said to exist through which said passage of light and/or optical process monitoring take place, the prior art of record does not teach or fairly suggest the claim 19 combination of components with their claimed configuration, or the claim 1 and 37 combination of steps and features, in particular whereby a system such as that of claim 19 is provided with an additive manufacturing printer configured as claimed and provided with the claimed light source and optical process monitoring instrumentation, in addition to the claimed multiplexing optic having the claimed sub-apertures formed therein and configured as claimed, with the claimed optical process monitoring field of view encompassing the claimed light directed by the claimed first sub-aperture, with an optical axis of the claimed first sub-aperture being common with that of the claimed second sub-aperture, the second sub-aperture being distinct from or partly overlapping with the first-sub-aperture, and the first and second sub-apertures being defined in a single optical element of the multiplexing optic, nor does the prior art of record teach or fairly suggest a method of operating such as system and its relevant components as recited by claims 1 and 37.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee, and to avoid processing delays should accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742